Citation Nr: 0210515	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  94-38 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for vaginitis, cervical 
inflammation and abnormal uterine bleeding.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to October 1992

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1993 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for vaginitis, cervical inflammation and 
abnormal uterine bleeding.  A notice of disagreement was 
received in July 1993; a statement of the case was issued in 
August 1993; and a substantive appeal was received in October 
1993.  The veteran and her spouse testified at a hearing 
before an RO hearing officer in March 1994.

The veteran also perfected an appeal on several other issues 
addressed by the June 1993 Rating Decision.  The issues of 
entitlement to service connection for allergic rhinitis, 
paresthesia of the right hand, and cardiovascular disability 
manifested by a heart murmur were denied by the Board in a 
March 1997 decision.  The issue of whether the veteran's 
service separation pay was subject to recoupment prior to 
receipt of VA disability compensation was found to be without 
legal merit in a separate March 1997 Board decision.  The 
issues of entitlement to service connection for tuberculosis 
and cystitis with hematuria were denied by the Board in the 
February 29, 2000 decision.  These decisions are final and 
these issues are no longer before the Board.

The issues of entitlement to service connection for mixed 
tension/migraine headaches, irritable bowel syndrome (claimed 
as gastroenteritis), and chronic right ankle strain were 
granted by the RO in a February 2002 rating decision.  
The February 2002 rating decision represented a full grant of 
benefits sought with respect to those claims.  As the veteran 
has not yet expressed disagreement with the "down-stream" 
issue of the percentage evaluations assigned, such matters 
are not before the Board.  See Grantham v. Brown, 114 F.3d 
1156, 1158 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030, 
1032 (Fed. Cir. 1997); see also Holland v. Gober, 10 
Vet. App. 433, 435 (1997) (per curiam); but cf. Vargas-
Gonzalez v. Principi, 15 Vet. App. 222 (2001) (Court found 
that the "down-stream" issues were part of the same claim, 
although a separate notice of disagreement was necessary, for 
purposes of the Veterans' Benefits Improvements Act.)

The claim, which is the subject of the instant appeal, has 
been previously addressed by the Board.  In March 1997, the 
Board remanded the claim for further development, including 
request for identification of medical treatment records and a 
VA examination.  The claim was again before the Board in 
February 2000 and the Board found the claim to be well 
grounded, pursuant to the law in effect at the time.  The 
Board sought further development, to include requesting that 
the veteran identify any additional evidence and treatment 
and according the veteran a VA gynecological examination.  


FINDING OF FACT

The veteran does not currently have a chronic disability due 
to recurrent episodic vaginitis or other gynecological 
symptomatology noted during service.  


CONCLUSION OF LAW

A chronic disability manifested by vaginitis, cervical 
inflammation and abnormal uterine bleeding was not incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, since 
the previous Board Remand in February 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, post-
service treatment records, reports of VA examinations, and 
statements and testimony from the veteran.  Significantly, no 
additional pertinent evidence has been identified by 
the veteran as relevant to the issue on appeal.  The 
development directed by the Board in the March 1997 and 
February 2000 remands has been completed.  In March 2000, the 
veteran was requested to identify any medical treatment for 
her gynecological disorder since February 1993.  Records were 
obtained from the Naval Hospital identified by the veteran in 
August 2001.  A VA gynecological examination was conducted in 
December 2001.  Under these circumstances, no further action 
is necessary to assist the veteran with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations, which set forth the criteria for 
entitlement to service-connected disability benefits.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case, and Board decisions have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  In a 
July 2001 letter, the veteran was again requested to identify 
treatment for her gynecological disorder and was notified of 
the enactment and provisions of the VCAA.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified the veteran of the 
information and evidence necessary to substantiate the claim. 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).



I. Factual Background

The veteran's service medical records note treatment for 
Trichman vaginitis or Trichomoniasis (December 1980, January 
1983, June 1989), vaginal vulvitis (December 1985), yeast 
vaginitis (January 1986, July 1986), Gardnerella vaginitis 
(April 1987, June 1988), abnormal uterine bleeding (September 
1982, December 1990), candidal vaginitis (July 1991), 
nonspecific vaginitis (December 1990), Monilia vaginitis 
(July 1989, August 1990), Nabothian cyst (January 1990), and 
human papilloma virus (HPV) (February 1992).  The veteran 
underwent a cesarean section in April 1992 for the birth of 
her daughter.  

The veteran reported at the July 1992 separation medical 
examination that she had previously been treated for a female 
disorder.  No gynecology abnormalities were noted at service 
separation.  Her previous vaginal examination in May 1992 was 
within normal limits.  

A January 1993 gynecological examination was normal.  A VA 
gynecological examination was conducted in February 1993 and 
was normal.  No significant gynecological pathology was 
shown.  In March 1993, a gynecological examination provided 
the impression of probable HPV.  Further testing, later that 
month, demonstrated chronic endocervicitis with focal 
squamous metaplasia, blood clots, and mucous.  An April 1993 
evaluation included the assessment of history of 
"HPV/monilial vaginitis."  An October 1993 examination 
provided the assessment of cervical atypism and HPV.  

At a hearing before an RO hearing officer in March 1994, the 
veteran testified that her claim was for all the 
abnormalities that seemed to have followed the various 
infections that she had during service.  Transcript p. 3-4.  
The veteran reported abnormal pap smears since a cyst was 
noted four years previous.  Transcript p. 4.  

Gynecology examination in October 1995 was normal.  Candida 
vaginitis was noted on outpatient treatment in November 1996.  
A yeast infection was assessed in July 1997.  Pelvic 
examination in October 1998 was normal.  In February 1999, 
ultrasound noted a left ovarian cyst, which was removed in 
April 1999.  The veteran was seen in the emergency room in 
May 1999, one week status post laparoscopic left 
oophorectomy, due to ovarian cyst.  The veteran complained of 
left lower quadrant pain and tenderness.  

A VA gynecological examination was conducted in December 
2001, and the examiner noted review of the claims file.  The 
veteran reported continued problems with recurrent cystitis 
and recurrent yeast vaginitis.  She stated that she did not 
often seek medical treatment for the yeast symptoms.  The 
examiner noted a history of episodes of vaginitis during 
active service, which were treated appropriately for the 
findings at the time.  All pap smears since 1983 were 
reported as normal.  Physical examination showed no clinical 
signs of infection.  The cervix was clean, uterus normal and 
anterior and posterior vaginal wall support was good.  
The examiner provided assessments of normal gynecological 
examination and history of recurrent vaginitis.  The examiner 
stated that he did not feel that there was any evidence of a 
relationship of occasional intermittent episodes of various 
types of vaginitis treated during service to any subsequent 
problems.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2001).  However, the benefit of the doubt 
rule is inapplicable when the Board finds that a 
preponderance of the evidence is against a particular claim.  
Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001).

The VA gynecological examination in November 2001 noted no 
current chronic disability of the gynecological system.  A 
history of recurrent vaginitis was noted, but no current 
infection.  A claim for service connection for a disability 
must be accompanied by medical evidence that establishes that 
the claimant currently has the claimed disability.  Absent 
proof of a present disability there can be no valid claim.  
See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The record does not 
appear to show a current chronic disability, for which 
service-connected disability benefits could be granted.  

Further, the VA examiner, after review of the medical 
records, found that there was no evidence of a relationship 
between the intermittent infections of various diagnosis 
during service and any current symptomatology.  There is no 
medical evidence to the contrary.  

The Board notes that the veteran appears to be concerned 
about future disabilities that may result from the recurrent 
episodic infections.  Most recently in her April 2002 
statement, she indicated that she was concerned about losing 
an organ due to the recurrent infections.  The Board notes 
that this decision does not, in any way, preclude the veteran 
from filing a claim should she be diagnosed with a chronic 
disability or require organ removal due to her recurrent 
infections.  That claim will be considered based on the 
evidence at the time, once a disability has been diagnosed.  


ORDER

Entitlement to service connection for vaginitis, cervical 
inflammation and abnormal uterine bleeding is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

